Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 1 of 25




                    EXHIBIT C
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 2 of 25




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



GIGI KAI ZI CHAN,

       Plaintiff,
                                                           Civil Action No. 1:19-CV-11605-WGY
               v.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE,

       Defendants.



       PLAINTIFF GIGI KAI ZI CHAN’S ANSWERS AND OBJECTIONS
TO DEFENDANT WELLINGTON MANAGEMENT COMPANY LLP’S FIRST SET OF
                         INTERROGATORIES

       Pursuant to Fed. R. Civ. P. 26 and 33, Plaintiff Gigi Kai Zi Chan (“Plaintiff”) submits the

following objections and answers to Defendant’s Interrogatories. The following answers and

objections are based on information reasonably available to Plaintiff as of the date of this

response. Plaintiff reserves the right, consistent with the applicable Rules, to revise, amend,

correct, supplement, modify, or clarify her objections and answers to the Interrogatories as

appropriate.

                                           RESPONSES
 INTERROGATORY NO: 1:
        Please state Plaintiff’s name; address; date of birth; place of birth; marital status
(including spouse’s name and date of marriage if applicable); number, ages and names of
children.

Objection:     Plaintiff objects to this request insofar as it seeks information such as her

children’s names that is not relevant to any party’s claims or defenses, as, to that extent, it

exceeds the scope of discovery permitted under Fed. R. Civ. P. 26.
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 3 of 25




Answer:         Subject to and without waiving the foregoing objections, Plaintiff responds that

Plaintiff’s name is Gigi Kai Zi Chan. Her address is 375 Route des Prades, 12130 St Geniez

d'Olt, France. Her date of birth is 17 August 1978 and her place of birth is Hong Kong. Plaintiff

is married to Maxence Vinot, and their date of marriage is 12 August 2014. Plaintiff has two

children, whose ages are 1 year, and 3 years.

INTERROGATORY NO: 2:
        Identify each and every license, degree or certificate Plaintiff has received, and
identify each and every educational institution Plaintiff attended, and state the dates of
attendance, whether Plaintiff received a degree or certificate therefrom, and the nature
and the date of the degree or certificate, if applicable.

Objection:      Plaintiff objects to this interrogatory on the grounds that it is overly broad and that

the burden imposed by this interrogatory is not proportional to the needs of the case, and

therefore, it exceeds the scope of discovery permitted under Fed. R. Civ. P. 26, particularly to the

extent it contains no temporal limitation and fails to define or limit the request for “every license,

degree, or certificate” to credentials relevant to Plaintiff’s career in finance.

Answer:         Subject to and without waiving the foregoing objections, Plaintiff identifies the

following substantial summary of her education and professional credentialing since the age of

18.

        Plaintiff attended St. Hilda’s College, Oxford University from October 1996 to

June 1999 and obtained a Bachelor of Arts in Philosophy, Politics and Economics in

1999 and a Master of Arts in Philosophy, Politics and Economics in 2010. Plaintiff

attended The University of Law (formerly The College of Law) from September 1999 to

June 2000 and obtained a Postgraduate Diploma in Law in 2001. Plaintiff was awarded

Chartered Financial Analyst (CFA) charterholder in 2004 (3 exams passed on 25 Jan

2001). Plaintiff has been awarded the following professional licensing (‘Approved


                                                   2
        Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 4 of 25




Person’ to perform controlled function CF30 (Customer function) from the Financial Conduct

Authority (United Kingdom) issued on 25 February 2008, Module 5 from the Monetary

Authority of Singapore (Singapore) issued on 31 January 2012, Type 1 (Dealing in Securities)

from the Securities & Futures Commission (Hong Kong) issued on 7 May 2012 and Type 9

(Asset Management) from the Securities & Futures Commission (Hong Kong) on 5 August

2015.

 INTERROGATORY NO: 3:
        Identify each and every employer by whom Plaintiff has been employed, other than
WMHK, including each employer’s last known address and telephone number, and identify each
period of employment, self-employment, consulting, or other business/independent contractor
relationship. For each such period of self-employment, consulting or other business relationship,
state:
        (a) The date(s) of each such employment, self-employment, consulting, or other
            business relationship, and Plaintiff’s job titles and the duties performed by Plaintiff
            for each employer or in self-employment, consulting, or other business relationship;
        (b) Plaintiff’s rate or rates of pay during each of the above positions, or consulting, or
            other business relationship including identification of any raise or raises in pay in
            connection with any of the positions, with the dates thereof; and a description of any
            employee benefits Plaintiff received in connection with each employment, self-
            employment, consulting, or other business relationship; and any other compensation
            or remuneration received by Plaintiff in connection with each employment, self-
            employment, consulting, or other business relationship;
        (c) The reason for the termination or conclusion of each employment, self-employment,
            consulting, or other business relationship, including but not limited to a statement of
            whether the severance of such employment was voluntary or involuntary; and identify
            each and every document upon which Plaintiff relied in answering, or which relates in
            any way to the information requested in this interrogatory; and
        (d) The name(s) of each supervisor or manager of Plaintiff in each position.

Objection:     Plaintiff objects to this interrogatory on the grounds it seeks information that is

not relevant to any party’s claims or defenses, is overly broad and the burden imposed by this

interrogatory is not proportional to the needs of the case, and therefore, it exceeds the scope of

discovery permitted under Fed. R. Civ. P. 26, particularly to the extent it contains no temporal

limitation, seeks information that is already within Defendants’ possession, and seeks

                                                 3
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 5 of 25




identification of “each and every document upon which Plaintiff relied in answering.” Plaintiff

further objects to this interrogatory to the extent that it seeks Privileged Information.

Answer:        Subject to and without waiving the foregoing objections, Plaintiff provides the

following information with respect to employers other than WMHK and Wellington

Management Company LLP, since the completion of her post-secondary education.

  Information Requested                                       Answers

Employer:                         Columbia Threadneedle Investments
Address and Telephone             78 Cannon St, London EC4N 6AG, UK
Number
Dates of Employment               October 30, 2000 until October 10, 2013
Job Titles and Duties                1. Title: Fund Manager (March 2004-October 2013)
                                     2. Title: Trainee Fund Manager (October 2000-February
                                        2004)
Rates of Pay (annual unless          1. April 2013 to October 2013: Basic salary
otherwise stated)                       SGD250,000, Housing allowance SGD6,000 per
                                        month (cash)
                                     2. April 2012 to March 2013: Basic salary SGD250,000,
                                        Housing allowance SGD6,000 per month (cash),
                                        Profit share SGD267,500 (cash), Ameriprise restricted
                                        Stock Units SGD43,750, Threadneedle Fund Deferral
                                        SGD43,750
                                     3. April 2011 to March 2012 (Singapore based from
                                        October 2011 onwards): Basic salary: GBP105,000
                                        increased to SGD250,000 from October 2011
                                        onwards, Housing allowance SGD6,000 per month
                                        (cash), Profit share GBP328,812 (cash), Equity
                                        Incentive plans SGD60,000
                                     4. April 2010 to March 2011: Basic salary GBP90,000,
                                        Profit share GBP100,000 (cash), Equity Incentive Plan
                                        GBP100,000
                                     5. April 2009 to March 2010: Basic salary GBP85,000,
                                        Profit share GBP80,000 (cash), Equity Incentive Plan
                                        GBP22,497
                                     6. April 2008 to March 2009: Basic salary GBP85,000,
                                        Profit share GBP60,000 (cash), Equity Incentive Plan:
                                        GBP17,820
                                     7. April 2007 to March 2008: Basic salary GBP77,500,
                                        Cash incentive award GBP225,000, Crescendo Fund
                                        Remuneration GBP10,000 (cash), Equity Participation
                                        Plan GBP74,251

                                                  4
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 6 of 25




                                     8. April 2006 to March 2007: Basic salary GBP72,500
                                         increased to GBP77,500 from November 2006
                                         onwards, Corporate Bonus GBP190,584 (cash),
                                         Equity Incentive Plan GBP62,895
                                     9. April 2005 to March 2006: Basic salary GBP55,000
                                         increased to GBP65,000 from October 2005 onwards,
                                         Corporate bonus GBP90,194 (cash), Equity Incentive
                                         Plan GBP29,756
                                     10. April 2004 to March 2005: Basic salary GBP44,000
                                         increased to GBP50,000 from November 2004
                                         onwards, Corporate Bonus GBP27,075, Equity
                                         Incentive Plan GBP8,935
                                     11. April 2003 to March 2004: Basic salary GBP34,000
                                         increased to GBP40,000 from November 2003
                                         onwards, Bonus GBP13,120 (cash)
                                     12. April 2002 to March 2003: Basic salary GBP31,000,
                                         Bonus GBP6,200 (cash)
                                     13. April 2001 to March 2002: Basic salary GBP25,000
                                         increased to GBP27,500 from May 2001 onwards,
                                         Bonus GBP5,800 (cash)
                                     14. October 2000 to March 2001: Basic salary
                                         GBP25,000, Bonus GBP1,500 (cash)
Benefits (annual unless stated       1. October 2011 to September 2013: CPF equivalent
otherwise)                               (17% of basic salary or SGD42,500 paid in cash),
                                         Healthcare scheme
                                     2. October 2000 until September 2010: UK defined
                                         benefits and CPF equivalent, Healthcare scheme


 INTERROGATORY NO: 4:
       For each position Plaintiff held while employed by WMHK, state the job titles and dates
of each job; the salaries or compensation plans for each job; and, the name of Plaintiff’s
supervisor or immediate superior in each position.

Objection:     Plaintiff objects to this interrogatory to the extent it seeks information concerning

her employment with WMHK and Wellington Management Company LLP, as such information

is already within Defendants’ possession and, therefore, the interrogatory imposes an undue

burden.

Answer:        Subject to and without waiving the foregoing objection, Plaintiff answers that

during the time she was employed by WMHK, her only other employer was Wellington


                                                 5
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 7 of 25




Management Company LLP.

 INTERROGATORY NO: 5:
        State whether Plaintiff has ever applied for unemployment compensation benefits,
workers’ compensation benefits, income replacement benefits, disability benefits, social
security, supplemental security income, any other benefit of a similar nature to the
preceding list regardless of nomenclature, or benefits under any policy of insurance. If
the answer is in the affirmative, identify the governmental agency(ies) or department(s),
company(ies) or entities to whom such application was made; state the date of the
application; the disposition of the application; the amount of the benefit paid, if any; and
identify each and every document related to any such application and the disposition
thereof.

Objection:      Plaintiff objects to this interrogatory on the grounds that it is overly broad and

vague, that it seeks irrelevant information, and that the burden imposed by this interrogatory is

not proportional to the needs of the case, particularly as it contains no temporal limitation; does

not define “benefit of a similar nature”; and refers to “any policy of insurance” without limiting

such policies to forms of insurance given in the employment context or for the purpose of

replacing income; and seeks identification of “each and every document” that is “related to”

certain applications for benefits; and therefore, it exceeds the scope of discovery permitted under

Fed. R. Civ. P. 26. Plaintiff further objects to this interrogatory to the extent it seeks Privileged

Information.

Answer:         Subject to and without waiving the foregoing objections, to the best of her

knowledge and recollection, Plaintiff has never applied for unemployment compensation

benefits, workers’ compensation benefits, income replacement benefits, disability benefits, social

security, supplemental security income, any other benefit of a similar nature to the preceding list

regardless of nomenclature, or benefits under any policy of insurance on account of lost

employment.




                                                 6
        Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 8 of 25




 INTERROGATORY NO: 6:
        If Plaintiff currently is receiving any disability, social security or supplemental security
security benefits or any similar benefits regardless of nomenclature, state: the regularity with
with which payments are made; the amount of such payments; the name and address of the entity
the entity making such payment; and the name and address of any health care provider who
completed medical documentation or certifications, which were provided to any such entity.

Objection:     Plaintiff objects to this interrogatory on the grounds that it is vague in its use of

the phrase “any similar benefits.”

Answer:        Subject to and without waiving the foregoing objections, Plaintiff states that she is

not receiving short-term disability benefits or long-term disability benefits. Plaintiff states that

she is not receiving Social Security Disability Insurance Benefits or Supplemental Security

Income from the Social Security Administration of the United States, nor is she receiving any

benefits which she believes to constitute “similar benefits,” based on her understanding of that

term.

 INTERROGATORY NO: 7:
        If Plaintiff made any statement(s) in any form to any person regarding any of the events
or happenings referred to in the Complaint, state the name and address of the person(s) to whom
such statements were made, the names and addresses of the persons presently having custody of
such statements or having heard such statements, the date each was given, and the content of
each statement.

Objection:     Plaintiff objects to this interrogatory on the grounds that it is vague insofar as it

does not define the terms “statement” or “happenings.” Plaintiff further objects to this

interrogatory on the grounds it seeks information that is not relevant to any party’s claims or

defenses, is overly broad and the burden imposed by this interrogatory is not proportional to the

needs of this case, particularly to the extent it is not limited to the “events or happenings referred

to in the Complaint” that are in dispute. Plaintiff further objects to this interrogatory to the extent

it seeks Privileged Information.

Answer:        Subject to and without waiving the foregoing objections, Plaintiff identifies the


                                                   7
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 9 of 25




following list of the oral and written statements that, to the best of Plaintiff’s present knowledge

and recollection, she recalls having made to other persons at Wellington in which she alleged or

complained of incidents of discriminatory or retaliatory behavior towards her. The personal

addresses of the recipients listed below are unknown to Plaintiff.

       1. On December 16, 2014, Plaintiff orally stated to Greg Mattiko words to the following

           effect: “Things have not been easy. Colleagues are hostile. Investors have talked to

           me like a junior person because as an Asian woman I look young. I think there has

           been some misunderstanding. When I joined I was told by Henry Philip that there

           would be a fund to run within six to twelve months. It has already been six months

           and it does not seem it will happen.”

       2. On or about March 24, 2015, Plaintiff orally stated to Greg Mattiko that colleagues

           continued to be disrespectful. When asked for examples, Plaintiff gave the following:

           that Dan Maguire’s comment (“China is full of crap”) was racist and belittling of her

           experience; that Steve Richter physically backing her up against the wall was

           intimidating for her as a woman.

       3. On June 3, 2015, Plaintiff orally stated to Tom Baxter that the environment at

           Wellington in Hong Kong was hostile. Plaintiff also stated that she believed Mr.

           Baxter had not introduced her in the same manner as the firm was doing with new

           employees (sent via emails to all employees of Wellington). She added that Mr.

           Baxter did not mention her past achievements and credentials even though it was

           highlighted for new employees more junior than Plaintiff.

       4. On September 14, 2015, Plaintiff orally stated to Tom Baxter that her experience at

           the firm had not been that of a collaborative culture, contrary to what had been


                                                   8
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 10 of 25




   described during the hiring process. She mentioned incidents including Dan

   Maguire’s racist and belittling comment “China is full of crap” and Steve Richter’s

   physical intimidation. Plaintiff complained that she was not being given

   responsibilities and opportunities commensurate with her skill and experience

   because, as an Asian female, she was assumed to be junior. Plaintiff concluded with

   the following statement: “I feel like I am at a party where I'm not welcomed”.

5. On September 22, 2015, Plaintiff orally stated to Greg Mattiko and Philip Fan that

   following her recent presentation at the Process and Philosophy Panel, she received

   inappropriate and hostile feedback. Plaintiff added that Jun Oh even criticized her

   appearance by saying words to the effect of “you look ridiculous”. Plaintiff told Mr.

   Mattiko and Mr. Fan that, she believed she would not have been spoken to like that if

   she had been a male. On discovering from Mr. Mattiko that he had never been

   required to face the same Panel prior to launching his fund, Plaintiff queried as to

   why she had to and not others.

6. On or about October 7, 2015, Plaintiff emailed Charles Argyle to request a call to

   complain about what happened during the Process and Philosophy Panel. During the

   call, Plaintiff orally stated to Mr. Argyle the feedback she received was disrespectful,

   in particular Jun Oh’s comments.

7. On October 12, 2015, during a call initiated by Cheryl Duckworth, Plaintiff orally

   stated that Mr. Oh's comments at the Philosophy and Process Panel were disrespectful

   and inappropriate for any forum.

8. On October 14, 2015, during a meeting to discuss the launch of the China fund, in

   response to Tom Baxter’s insistence that Jun Oh was only trying to be constructive,


                                         9
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 11 of 25




   Plaintiff orally stated that it was clear that Mr. Oh’s comments were meant to be

   disrespectful and belittling, and in fact, this was representative of her experience at

   Wellington. She added that she would not have been spoken to like that if she had

   been a male. When pushed for further examples of disrespectful behavior, Plaintiff

   reported that as recently as two days prior, Steve Richter had pushed her out of the

   way to speak to their shared assistant, and that this also would not have happened if

   Plaintiff had been a male.

9. On or about November 26, 2015, at a lunch requested by Erin Murphy, in response to

   Ms. Murphy’s insistence that Jun Oh was only trying to be constructive, Plaintiff

   orally stated that it was clear that Mr. Oh’s comments were meant to be disrespectful

   and that she would not have been spoken to like that if she had been a male.

10. On or about November 27, 2015, in response to Greg Mattiko’s insistence that Jun Oh

   was only trying to be constructive, Plaintiff orally stated that it was clear that Mr.

   Oh’s comments were meant to be disrespectful and that she would not have been

   spoken to like that if she had been a male. Plaintiff further added that she was sick

   and tired of people in the firm trying to cover up for Mr. Oh. Plaintiff also queried as

   to why Mr. Oh received preferential treatment in the launch of his China Fund.

11. On or about December 2, 2015, Plaintiff complained to Jean Hynes that she had faced

   disrespectful and hostile treatment since joining Wellington, most notably at the

   Process and Philosophy Panel. She stated that Jun Oh even criticized her appearance,

   saying words to the effect of "you look ridiculous". She rhetorically asked Hynes

   whether she thought she would have been spoken to like that if she had been a male.

   Plaintiff questioned as to why launching a fund was more onerous for her than for her


                                         10
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 12 of 25




   male colleagues with a similar level of experience, citing as an example the Process

   and Philosophy Panel which, she had been told, was a pre-requisite for her to launch a

   fund, but not for others. Plaintiff stated that she believed this treatment was due to

   her being an Asian female and assumed to be junior.

12. On or about December 4, 2015, Plaintiff complained to Brendan Swords that she had

   faced disrespectful and hostile treatment since joining Wellington, most notably at the

   Process and Philosophy Panel. She stated that Jun Oh even criticized her appearance,

   saying words to the effect of "you look ridiculous". She stated that she didn't think

   she would have been spoken to like that if she had been a male. She questioned as to

   why launching a fund was more onerous for her than for her male colleagues with a

   similar level of experience, citing as an example the Process and Philosophy Panel

   which she had been told was a pre-requisite for her to launch a fund, but not for

   others. Plaintiff stated that she believed this treatment was due to her being an Asian

   female and assumed to be junior.

13. On December 4, 2015, Plaintiff orally complained to Charles Argyle about the delay

   she was facing in her fund launch, in particular when compared with Jun Oh's China

   fund launch. Also, Plaintiff questioned as to why her fund launch was more onerous

   than those of Greg Mattiko and Dirk Enderlein. Furthermore, Plaintiff cited as an

   example the Process and Philosophy Panel, which Tom Baxter had told her was a pre-

   requisite to launching her own fund, even though Wellington had never required any

   of its experienced male fund managers to do the same. Plaintiff stated her belief that

   she had been treated differently because she was an Asian female and assumed to be

   junior. Plaintiff further stated that she had received disrespectful treatment. When


                                        11
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 13 of 25




   pressed by Mr. Argyle to give examples of such, Plaintiff cited the following

   incidents: Jun Oh speaking to her in a belittling manner at the Process and Philosophy

   Panel; then, Steve Richter's aggressive behaviors on two occasions; and, as recently

   as the day before, Nilesh Undavia’s astonishment that Plaintiff could be in a position

   to be a Portfolio Manager and launch a fund. Further, Plaintiff stated to Mr Argyle “I

   demand to be treated with respect.”

14. On December 22, 2015, Plaintiff orally stated to Greg Mattiko that, during a meeting

   on 4 December 2015, Charles Argyle’s attitude had been patronizing, and he had

   made discriminatory comments to the effect of Plaintiff’s portfolio management

   experience being worth less than other Portfolio Managers in the firm. Plaintiff also

   complained that during a meeting on or about 3 December 2015 Kenny Abrams

   spoke down to her, telling her not to rise above her station. Plaintiff further stated

   that it smacked of tokenism when Mr. Abrams told her that there could only be one

   "China person” in the firm and that person was Bo Meunier, whereas the same does

   not hold for other countries or regions.

15. On December 29, 2015, Plaintiff complained to Phil Perulmuter that she had faced

   disrespectful and hostile treatment since joining Wellington, most notably at the

   Process and Philosophy Panel. She stated that Jun Oh even criticized her appearance,

   saying words to the effect of "you look ridiculous". She stated that she didn't think

   she would have been spoken to like that if she had been a male. She questioned as to

   why launching a fund was more onerous for her than for her male colleagues with a

   similar level of experience, citing as an example the Process and Philosophy Panel

   which she had been told was a pre-requisite for her to launch a fund, but not for


                                         12
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 14 of 25




   others. Plaintiff stated that she believed this treatment was due to her being an Asian

   female and assumed to be junior.

16. On March 3, 2016, in response to Ray Helfer urging Plaintiff to be patient, Plaintiff

   stated that it was not easy to be “patient” when people were treating her with

   disrespect, and that she would not have been treated in this manner if she were not a

   Chinese female.

17. On June 14, 2016, Plaintiff orally stated to Charles Argyle that the reasons GRG gave

   to cancel the marketing meetings did not make sense. She added that the last minute

   nature of the decision showed a lack of respect to Plaintiff and that she could not see

   anyone else in the firm being treated in this manner.

18. On 14 June 14, 2016, in response to Greg Mattiko describing the feedback from GRG

   as “complete bullshit", Plaintiff orally stated words to the effect that she "just can't

   see this happening to someone who is not an Asian female".

19. On or about October 5, 2016, in recounting a conversation with Tom Baxter a few

   days prior, Plaintiff told Greg Mattiko that senior management said what ‘the Chinese

   client’ wanted was “ridiculous”. Plaintiff orally stated to Mr. Mattiko that it did not

   seem as though Wellington applied its motto ‘client, firm, self’ equally to all clients,

   and the disrespect shown to ‘the Chinese client’ amounted to racism.

20. On October 19, 2016, in response to Kenny Abrams comparing Plaintiff’s career

   profile to that of Greg Mattiko, Dirk Enderlein, and Niraj Bhagwat, Plaintiff orally

   stated that there were significant differences between her experience in launching a

   fund and theirs.




                                         13
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 15 of 25




21. On November 2, 2016, in response to Charles Argyle claiming that Plaintiff had been

   saying for the last two years, “Look at me, I’m a superstar”, Plaintiff stated to Mr.

   Argyle that in fact, what she had been saying was that she should not be treated as

   though she had no experience at all, and that “Just because I’m female, just because

   I’m Chinese, doesn’t mean that people can talk down at me. That’s what I’ve said.

   Every single time.”

22. On or about May 26, 2017, in response to Henry Philip asking Plaintiff’s thoughts

   about the conversation she had with Mr. Argyle on 2 Nov 2016, Plaintiff stated that

   her thoughts had not changed.

23. On May 31, 2017, in response to Greg Mattiko implying that Plaintiff was asking

   Wellington to “bend over backwards” to get her book to grow, Plaintiff orally stated

   that all she wanted was “some demonstration that there could be a roadshow, or some

   marketing access” and that two minutes at the end of a meeting did not constitute

   access, as Tom Baxter had claimed earlier. Further, Plaintiff complained about

   Charles Argyle's intimidating behavior during their meeting on 2 November 2016,

   stating "I don't think any message needs to be shouted at let alone I was eight months

   pregnant".

24. On July 25, 2017, after reporting a trading error that negatively impacted client assets,

   Plaintiff orally stated to Greg Mattiko that she was not being taken seriously, and that

   “the conversation could have been a lot shorter if there was no attempt to cover up.”

25. On August 31, 2017, Plaintiff orally stated to Alex Qian that she “call it racism”

   when Wellington discriminate against one type of client in favor of another type of

   client.


                                         14
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 16 of 25




Plaintiff further answers that discovery is ongoing, and that she reserves the right to supplement,

revise, or otherwise amend this answer as discovery proceeds.

 INTERROGATORY NO: 8:
       Identify each and every person whom Plaintiff may call as a witness at a trial of this
matter and the nature of the testimony to be elicited.

Objection:      Plaintiff objects to this interrogatory on the grounds that it is overly broad and it

exceeds the scope of discovery under Fed. R. Civ. P. 26.

Answer:         Subject to and without waiving the foregoing objection, Plaintiff refers to the

persons identified in Plaintiff’s Initial Disclosures.

Plaintiff further answers that discovery is ongoing, and that she reserves the right to supplement,

revise or otherwise amend this answer as discovery proceeds.

 INTERROGATORY NO: 9:
        Identify each and every person whom Plaintiff or a representative thereof has contacted
or interviewed in connection with this matter, but whom Plaintiff does not intend to call as a
witness at a trial of this matter.

Objection:      Plaintiff objects to this interrogatory on the grounds that it seeks Privileged

Information.

 INTERROGATORY NO: 10:
       Identify each expert witness whom Plaintiff intends to call at a trial of this matter and, for
each such expert witness, please provide the following information: his or her name, residential
address and business address; the subject matter on which the expert is expected to testify; the
substance of the facts and opinions to which the expert is expected to testify; a summary of the
grounds for each such opinion; and all such other information required by Fed. R. Civ. P. 26.

Objection:      Plaintiff objects to this interrogatory as premature and to the extent it seeks to

impose discovery obligations beyond those required under the Federal Rules of Civil Procedure.

No decisions have yet been made with regard to trial or to expert witnesses; Plaintiff will

disclose the identities of any expert witnesses that she intends to call at trial of this matter and




                                                  15
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 17 of 25




any other information required to be disclosed concerning the expert witness(es) and his/her/their

testimony in accordance with all applicable rules and court orders.

 INTERROGATORY NO: 11:
        Identify each and every individual Plaintiff believes has knowledge of any facts
pertaining to the allegations in the Complaint and give a detailed description of the facts that
Plaintiff believes are possessed by each such person.

Objection:      Plaintiff objects to this interrogatory on the grounds that it is overly broad and

that the burden imposed by this interrogatory is not proportional to the needs of the case,

particularly to the extent it seeks information pertaining to facts or allegations in the Complaint

that are not in dispute, and as such, it exceeds the scope of discovery permitted under Fed. R.

Civ. P. 26. Plaintiff further objects to this interrogatory to the extent it seeks Privileged

Information.

Answer:         Subject to and without waiving the foregoing objection, Plaintiff refers

Defendants to the persons identified in the parties’ respective Initial Disclosures.

Plaintiff further answers that discovery is ongoing, and that she reserves the right to supplement,

revise or otherwise amend this answer as discovery proceeds.

 INTERROGATORY NO: 12:
        Describe in complete detail each item of damage, including amounts, for which Plaintiff
intends to seek recovery at trial, the manner in which such amount has been calculated, and the
specific basis and support for said amount.

Objection:      Plaintiff objects to this interrogatory to the extent it seeks Privileged Information.

Answer:         Subject to and without waiving the foregoing objection, Plaintiff states that she

seeks an award of back pay, front pay, compensatory damages (including for emotional distress),

punitive damages, attorney’s fees, interest and costs. The calculation of Plaintiff’s damages is

dependent upon discovery that has not yet been conducted and/or completed, and will be the

subject of expert testimony, which will be disclosed in accordance with the scheduling order

                                                  16
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 18 of 25




entered in this matter.

 INTERROGATORY NO: 13:
       State whether Plaintiff has made any efforts to seek new employment or to enter into any
business, independent contractor or consulting relationship with any person or entity since
September 2017. If so, state:
       (a) The name and address of each potential employment, person, or entity, to which
           Plaintiff made application, including the date of each such application and the
           position for which application was made;
       (b) The name and address of any employment agency, career counselor or other
           employment recruiter with whom Plaintiff had contact, including, in addition, the date
           such contact was made and the nature of the contact;
       (c) Describe in complete detail any other efforts Plaintiff made, which are not identified
           in response to the preceding subparagraph of this interrogatory, to obtain employment
           or to enter into any business, independent contractor or consulting relationship; and
       (d) Identify each and every document reflecting or relating to Plaintiff’s efforts to seek
           new employment, or to enter into any business, independent contractor or consulting
           relationship.

Objection:     Plaintiff objects to this interrogatory to the extent that it is overly broad and that

the burden imposed by this interrogatory is not proportional to the needs of this case, exceeding

the scope of discovery under Fed. R. Civ. P. 26, particularly insofar as subpart (d) seeks

identification of cumulative and redundant documents and information that is not relevant to any

fact in material dispute.

Answer:        Subject to and without waiving the foregoing objections, Plaintiff has made

reasonably diligent efforts to obtain comparable employment. These efforts have included

monitoring movement of China PMs among peer group using a combination of network,

financial websites (eg, Bloomberg, Morningstar, Citywire) and asset management company

websites to identify potential employment opportunities. Plaintiff also communicated with

numerous recruiters to identify potential comparable employment opportunities. At present,

Plaintiff recalls communicating with the following recruiting firms:

       Capital Access
       DAMAC Group
       DMO Group
                                                  17
      Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 19 of 25




       Egon Zehnder
       Eymieu Partners
       Global Sage
       Heidrick and Struggles
       Lascaux Partners
       Lawbrook
       Novo Partners
       Phaidon International
       RGF Search
       Russell Reynolds
       Sapphire Partners
       Spencer Stuart
       SSK Consulting
       Stanton Chase
       Tardis

The following table identifies the specific opportunities for which Plaintiff can presently recall

formally applying:

Potential Employer                  Date of Application             Position Sought

Vontobel                            June 23, 2020                   Head of Asian Equities

Principal Finance                   June 23, 2020                   China Portfolio Manager

Schroders                           June 17, 2020                   Portfolio Manager, Deputy
                                                                    Head of Asia ex-Japan

Kuwait Investment Company           March 24, 2020                  China Equity Portfolio
                                                                    Manager

Blackrock                           March 14, 2020                  China Equity Portfolio
                                                                    Manager

Alliance Bernstein                  March 14, 2020                  Portfolio Manager, Head of
                                                                    China

EGF Asset Management                May 6, 2019                     Portfolio Manager, Greater
                                                                    China

Carmignac                           November 22, 2018               Pan Asia Portfolio Manager
                                                                    / Head of Emerging Market

Franklin Templeton                  November 11, 2018               Portfolio Manager, Head of
                                                                    China


                                                 18
      Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 20 of 25




Plaintiff further answers that discovery is ongoing, and that she reserves the right to supplement,

revise or otherwise amend this answer as discovery proceeds.

INTERROGATORY NO: 14:
        State whether Plaintiff has previously instituted litigation or administrative charges (such
as claims at the Equal Employment Opportunity Commission or the Massachusetts Commission
Against Discrimination or any other U.S. or foreign agency, court, or tribunal) against any
company, state, municipality or any other organization by which she was or had been employed
or applied for employment. If the answer is in the affirmative, state the date each suit or
administrative action was commenced; the name and address of the agency or other forum in
which it was commenced; the substance of each such complaint; the name and address of any
attorney who represented Plaintiff in that proceeding; the outcome or present status of each
matter; and identify each and every document upon which Plaintiff relied in answering or which
in any way relates to the information requested in this interrogatory.

Answer:        Plaintiff states that except with regard to this case, she has not previously

instituted litigation or administrative charges against any employer.

INTERROGATORY NO: 15:
        If Plaintiff contends that she was unable to work at any time from her separation of
employment with WMHK to the present due to any mental or physical condition, state the
condition which prevented Plaintiff from working; the period of time she could not work; the
name and address of any physician or other healthcare provider who treated her during that
period.

Answer:        Plaintiff answers that she gave birth to her second child on September 20, 2019.

Had she been employed at the time, Plaintiff likely would have taken a maternity leave of some

duration, depending upon the specific role and its requirements. Plaintiff’s healthcare providers

in connection with the birth are as follows:

Treating Healthcare Providers:     Hospital Antoine-Beclere AP-HP
Address of Healthcare Provider     157 Rue de la Porte de Trivaux, 92140 Clamart, France
Healthcare Provider                Pr Alexandra Benachi, Gynecologist/Obstetrician, Chief
                                   of Department


Plaintiff further answers that discovery is ongoing, and that she reserves the right to supplement,

revise or otherwise amend this answer as discovery proceeds.



                                                 19
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 21 of 25




INTERROGATORY NO: 16:
        Identify each and every physician, psychiatrist, psychologist, social worker or
other healthcare provider whom Plaintiff visited, consulted or from whom Plaintiff
received treatment relative to any physical, mental or emotional condition Plaintiff
alleges Defendants caused. For each physician or other healthcare provider identified,
state his or her address; his or her occupation; his or the area of specialization, if any; the
date plaintiff first consulted that person or entity; the condition for which treatment was
sought; the diagnosis that was rendered; the nature of the treatment rendered; and
whether Plaintiff is presently receiving treatment or consultation from such person or
entity.

Objection:      Plaintiff objects to this interrogatory on the grounds that it is vague, confusing,

and unintelligible to the extent it seeks information relating to the undefined term “condition[s]”

and modifies such term using the confusing phrase “Plaintiff alleges Defendants caused”; such

phrases do not correspond in any precise manner to the allegations in the Complaint concerning,

inter alia, the “conditions” of pregnancy, or miscarriages, childbirth, or emotional distress.

Plaintiff further objects to this interrogatory to the extent it calls for her to give an expert medical

opinion as to the etiology or cause of her symptoms or “conditions” as she understands that term,

as Plaintiff is not a medical expert. Plaintiff further objects to this request to the extent that it is

overly broad and that the burden imposed by this request is not proportional to the needs of the

case, insofar as it seeks information concerning “conditions” for which Plaintiff does not seek to

recover, because to that extent, it exceeds the scope of discovery permitted under Fed. R. Civ. P.

26. Plaintiff further objects to this request to the extent that it seeks Privileged Information.

Answer:         Subject to and without waiving the foregoing objections, Plaintiff states that she is

not a medical expert and cannot give an expert opinion as to the cause or etiology of her

symptoms or “conditions” as she understands that term; nevertheless, Plaintiff identifies the

following responsive information based on the symptoms, events, and “conditions” (as she

understands that term) to which she believes Defendants’ unlawful conduct may have

contributed.

                                                    20
       Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 22 of 25




Treating Healthcare          Dr. Michelle Tsui                    Dr. Brigitte Salama
Providers:
Address of Healthcare        Premier Medical Centre, Suite        3 Avenue du President Wilson,
Provider                     718-733 Central Building, 1          75116 Paris, France
                             Pedder Street, Central, Hong
                             Kong
Occupation of                Doctor                               Doctor
Healthcare Provider
Specialization of            Gynecologist / Obstetrician          Gynecologist / Obstetrician
Healthcare Provider
Date Treatment Was           November 16, 2015                    November 27, 2015
Sought                       November 20, 2015
Diagnosis Rendered           Silent miscarriage                   Miscarriage
                             1st trimester miscarriage for
                             medical evaluation
Treatment Rendered           Misoprol prescribed for medical      Cytotec (to treat postpartum
                             management of miscarriage (ie to     bleeding due to poor contraction
                             expel fetus)                         of uterus) and pelvic ultrasound
                                                                  to verify uterus is empty
Whether Plaintiff is         No                                   No
Presently Receiving
Treatment or
Consultation


INTERROGATORY NO. 17:
        Identify each and every physician, psychiatrist, psychologist, social worker or other
healthcare provider whom Plaintiff visited, consulted or from whom Plaintiff received treatment
relative to any physical, mental or emotional condition Plaintiff suffered at any time from
January 1, 2014 to the present, not identified in response to Interrogatory Nos. 15 and 16. For
each physician or other healthcare provider identified, state his or her address; his or her
occupation; his or her area of specialization, if any; the date Plaintiff first consulted that person
or entity; the condition for which treatment was sought; the nature of the treatment rendered; the
diagnosis that was rendered; and whether Plaintiff is presently receiving treatment or
consultation from such person or entity.

Objection:      Plaintiff objects to this interrogatory on the grounds that it seeks information that

is, by definition, not relevant to any claim or defense in this matter, and as such exceeds the

scope of discovery under Fed. R. Civ. P. 26. Plaintiff further objects to this interrogatory on the

grounds that it seeks Privileged Information.




                                                 21
        Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 23 of 25




INTERROGATORY NO. 18:
        Please describe all Internet social media sites such as Facebook, Twitter, and
that Plaintiff has or had an account with from January 1, 2014 to date, including
Plaintiff’s user name, html address of main page, approximate frequency of postings, and
approximate date range Plaintiff had the account.

Objection:      Plaintiff objects to this interrogatory on the grounds that it is vague insofar as it

does not define the ambiguous term “Internet social media sites.” Plaintiff further objects to this

interrogatory on the grounds that it is overly broad, and the burden imposed by this interrogatory

is not proportional to the needs of this case; therefore, it exceeds the scope of discovery under

Fed. R. Civ. P. 26, particularly to the extent it seeks Plaintiff’s “frequency of postings.”

Answer:        Subject to and without waiving the objections set forth above, Plaintiff identifies

the following “Internet social media sites,” to the best of her understanding of that term, with

which she has an account:

    Site                            Main Page URL                             Approximate Date
                                                                             Range Plaintiff Had
                                                                                 the Account
LinkedIn        https://www.linkedin.com/in/gigi-chan-                       From 2008 to present
                7628a/?originalSubdomain=hk


INTERROGATORY NO. 19:
        Please list all e-mail addresses that Plaintiff has or had since January 1, 2014 to
date.

Answer:        Plaintiff identifies the following email addresses: gkzchan@gmail and

hotgeeg@hotmail.com




                                                  22
Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 24 of 25
      Case 1:19-cv-11605-WGY Document 85-3 Filed 09/15/21 Page 25 of 25




                                                         As to objections:



                                                         /s/ Patrick J. Hannon
                                                         Patrick J. Hannon (BBO# 664958)
                                                         Hartley Michon Robb, LLP
                                                         155 Seaport Blvd., 2nd Floor
                                                         Boston, MA 02210
                                                         P: (617) 723-8000
                                                         F: (617) 447-2800
                                                         phannon@hartleymichonrobb.com




                              CERTIFICATE OF SERVICE

        I, Patrick J. Hannon, counsel for Plaintiff, Gigi Kai Zi Chan, hereby certify that on
September 24, 2020, I caused a copy of the within document to be served by email upon counsel
of record.



                                                         /s/ Patrick J. Hannon
                                                         Patrick J. Hannon




                                             24
